ROVER, -Chief Judge.
The appellant wife’ sued her husband for a limited divorce on the ground of cruelty. The only witness in the case was the wife; other witnesses were available to substantiate her testimony; they were not called. The court, in its findings, stated
“That the plaintiff [wife] did not call any witnesses in her behalf; that neither her employer nor her doctors were called; that where corroboration of her testimony was so obviously available to the plaintiff and because plaintiff failed to produce such testimony, the Court finds that the credibility of the plaintiff was seriously impaired; that the plaintiff’s testimony was of such nature that the Court finds it unconvincing in the absence of such corroboration.”
The inability of the appellant to produce one of the witnesses (one of her physicians) was explained. No explanation was offered as to the unavailability of two other witnesses, one of them a doctor who had treated her and whose testimony might well have been material.
*721We said in Schroeder v. Schroeder:*
“* * * [I]n this jurisdiction there is no legal obstacle to the granting of a divorce in either a contested or uncontested action on the uncorroborated testimony of the plaintiff. Corroboration is of course desirable in all cases, and where corroboration obviously is available, failure to produce it may seriously impair plaintiff’s credibility. Again, a plaintiff’s testimony may be of such nature that the trial court may find it unconvincing unless corroborated, * * * ” (Emphasis supplied.)
The court, in this casé, correctly applied the legal principles enunciated by us in Schroeder.
Affirmed.

 D.C.Mun.App., 133 A.2d 470, 473.